Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3,5,8,10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jin et al (PG Pub 2017/0053882 A1).
Regarding claim 1, Jin teaches a chip package structure, comprising: a first substrate (453/450/550, figs. 7 and 8); a conductive via structure (466a) passing through the first substrate; a chip (100a, fig. 8A) over a first surface of the first substrate; a barrier layer (552, paragraph [0131]) over a second surface of the first substrate, wherein the barrier layer is in direct contact with the first substrate; an insulating layer (555, paragraph [0131]) over the barrier layer; a conductive pad (558a to 558c) over the insulating layer and passing through the insulating layer and the barrier layer to connect 
Regarding claim 2, Jin teaches (fig. 8B) the chip package structure as claimed in claim 1, wherein the conductive pad has a first portion and a second portion, the first portion passes through the barrier layer and the insulating layer to connect with the conductive via structure, the second portion passes through the insulating layer and is in direct contact with the barrier layer, and the conductive bump is over the second portion.  
Regarding claim 3, Jin teaches (fig. 8B below) the  chip package structure as claimed in claim 2, wherein a third portion of the insulating layer is between the first portion and the second portion.  

    PNG
    media_image1.png
    790
    726
    media_image1.png
    Greyscale

Regarding claim 5, Jin teaches the chip package structure as claimed in claim 1, further comprising: a second substrate (610, fig. 8B), wherein the first substrate is bonded to the second substrate through the conductive bump.  
Regarding claim 8, Jin teaches the chip package structure as claimed in claim 1, wherein a first width of the conductive pad is greater than (fig. 8B) a sum of a second width of the conductive bump and a third width of the conductive via structure.  
Regarding claim 10, Jin teaches the chip package structure as claimed in claim 1, wherein the barrier layer and the insulating layer are made of different materials (silicon nitride 552, paragraph [0131], polyimide 555, paragraph [0137]).  
Allowable Subject Matter
Claims 11-20 are allowed.
Claims 4,6,7,9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Prior arts do not teach
“the second portion does not pass through the barrier layer” (claim 4);
“the conductive bump is in direct contact with the conductive pad” (claim 6);
“a bottom portion of the conductive bump is embedded in the insulating layer” (claim 7); 
“a first width of the conductive pad is greater than a sum of a second width of the conductive bump, a29TSMC No. P20183832US01 / 0503-B35315CAlUSF/Chiaulin Nian/Dean third width of the conductive via structure, and a distance between the conductive bump and the conductive via structure” (claim 9);
“the conductive pad is in direct contact with the conductive bump and the conductive via structure” (claim 11); nor
“a portion of the second insulating layer is embedded in the conductive pad” (claim 16).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEIFEI YEUNG LOPEZ whose telephone number is (571)270-1882. The examiner can normally be reached M-F: 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FEIFEI YEUNG LOPEZ/Primary Examiner, Art Unit 2899